4DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/074,299 on December 28, 2020. Please note: Claims 1, 3, 4, 7, 9 and 16 have been amended, and claim 2 has been canceled. Claims 1 and 3-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on December 28, 2020, overcomes the objections.

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on December 28, 2020, overcome the objections.
Claims 5 and 6 are objected to because of the following informalities:
	In line 1 of Claim 5: “the hollow structure” should read “a hollow structure” because there is a lack of antecedent basis for “the hollow structure”.
Claim 6 depends on claim 5, and is therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 11 and 15-17are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wen et al. (US 20170269758 A1), hereinafter Wen.

Regarding Claim 1, Wen teaches:
A display module (FIG. 11), comprising: a metal frame (FIG. 11: 40) (See paragraph [0110]), a display panel (22) in an accommodating chamber defined by the metal frame (See FIG. 11: 22 in an accommodating chamber defined by 40), a support structure (231 and 50) located between a backside of the display panel and a bottom side of the metal frame (See FIG. 11: 231 and 50 located between a backside of 22 and a bottom side of 40), a force sensing layer (3) located on a side of the support structure facing the display panel (See FIG. 11: 3 located on a side of 231 facing 22), and a mode frame (23) located in the accommodating chamber defined by the metal frame (See FIG. 11: 23 located in the accommodating chamber defined by 40);
wherein:
a gap is provided between the force sensing layer and the metal frame (See FIG. 11: there is a gap is provided between 3 and 40), and the gap varies with a varying force applied to the force sensing layer (See paragraph [0106], lines 6-10: Therefore, as 50 is compressed, the gap varies with a varying force applied to the force sensing layer);
the mode frame at least comprises: a first portion located at an edge area of the display panel (See annotated FIG. 11 below: a first portion of 23 is labeled “A”, and is located at an edge area of 22) and a second portion located at a display area of the display panel (See annotated FIG. 11 below: a second portion of 23 is labeled “B”, and is located at a display area of the display panel), a thickness of the first portion is more than a thickness of the second portion (See annotated FIG. 11 below: a thickness of “A” is more than a thickness of “B”);
(See annotated FIG. 11 below: “A” is below and therefore supports the display panel 22), the second portion is configured to support the force sensing layer (See annotated FIG. 11 below: “B” is below and therefore supports 3), the second portion and the first portion are an integral structure (See annotated FIG. 11 below: “B” and “A” are an integral structure formed of the housing 23), and the support structure comprises the second portion (As discussed above, the support structure is 231 and 50. See annotated FIG. 11 below: 231 comprises “B”).

    PNG
    media_image1.png
    439
    750
    media_image1.png
    Greyscale


Regarding Claim 3, Wen teaches:
The display module according to claim 1, wherein a gap is provided between the second portion and the bottom side of the metal frame (See annotated FIG. 11 below: a gap is provided between “B” and the bottom side of 40).

Regarding Claim 10, Wen teaches:
The display module according to claim 1, wherein the force sensing layer comprises a plurality of sense electrodes (7), which are blocks and distributed in an array (See FIG. 1.2) (See paragraph [0057]).

Claim 11, Wen teaches:
The display module according to claim 10, wherein the sense electrodes are transparent electrically-conductive films (See paragraphs [0059] and [0108]).

Regarding Claim 15, Wen teaches:
The display module according to claim 1, wherein the display panel comprises a light-emitting display screen (See paragraph [0107]), and the force sensing layer is located on a side of a base substrate (21) of the light-emitting display screen facing the support structure (See FIG. 11: 3 is located on a side of 21, which acts as a base substrate for 22, facing the support structure 231 and 50).

Regarding Claim 16, Wen teaches:
A display device (FIG. 11), comprising a display module (FIG. 11: 2 and 40), wherein the display module comprises: a metal frame (FIG. 11: 40) (See paragraph [0110]), a display panel (22) in an accommodating chamber defined by the metal frame (See FIG. 11: 22 in an accommodating chamber defined by 40), a support structure (231 and 50) located between a backside of the display panel and a bottom side of the metal frame (See FIG. 11: 231 and 50 located between a backside of 22 and a bottom side of 40), a force sensing layer (3) located on a side of the support structure facing the display panel (See FIG. 11: 3 located on a side of 231 facing 22), and a mode frame (23) located in the accommodating chamber defined by the metal frame (See FIG. 11: 23 located in the accommodating chamber defined by 40);
wherein:
a gap is provided between the force sensing layer and the metal frame (See FIG. 11: there is a gap is provided between 3 and 40), and the gap varies with a varying force applied to the force sensing layer (See paragraph [0106], lines 6-10: Therefore, as 50 is compressed, the gap varies with a varying force applied to the force sensing layer);
the mode frame at least comprises: a first portion located at an edge area of the display panel (See annotated FIG. 11 below: a first portion of 23 is labeled “A”, and is located at an edge area of 22) and a second portion located at a display area of the display panel (See annotated FIG. 11 below: a second portion of 23 is labeled “B”, and is located at a display area of the display panel), a thickness of the first portion is more than a (See annotated FIG. 11 below: a thickness of “A” is more than a thickness of “B”);
the first portion is configured to support the display panel (See annotated FIG. 11 below: “A” is below and therefore supports the display panel 22), the second portion is configured to support the force sensing layer (See annotated FIG. 11 below: “B” is below and therefore supports 3), the second portion and the first portion are an integral structure (See annotated FIG. 11 below: “B” and “A” are an integral structure formed of the housing 23), and the support structure comprises the second portion (As discussed above, the support structure is 231 and 50. See annotated FIG. 11 below: 231 comprises “B”).

    PNG
    media_image1.png
    439
    750
    media_image1.png
    Greyscale


Regarding Claim 17, Wen teaches:
The display module according to claim 11, wherein the transparent electrically-conductive films are indium tin oxide (ITO) films (See paragraphs [0059] and [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Noguchi et al. (US 20180059844 A1), hereinafter Noguchi.

Regarding Claim 4, Wen does not explicitly teach:
The display module according to claim 1, wherein the second portion is a hollow structure.
However, in the same field of endeavor, display devices with force sensing (Noguchi, Abstract), Noguchi teaches:
	A second portion of a mode frame (22) (See annotated FIG. 3 below: “B” is a second portion of 22) is a hollow structure (See FIGS. 4 and 6, showing examples of hollow structures).

    PNG
    media_image2.png
    472
    779
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Wen) so the second portion is a hollow structure (as taught by Noguchi). Doing so would prevent warpage or deformation of the mode frame and maintain a uniform interval between the force sensing structures (See Noguchi, paragraph [0064]).

Regarding Claim 5, Wen does not explicitly teach:
The display module according to claim 3, wherein the hollow structure is a grid-like hollow structure, or a strip-like hollow structure.
However, in the same field of endeavor, display devices with force sensing (Noguchi, Abstract), Noguchi teaches:
A hollow structure is a grid-like hollow structure, or a strip-like hollow structure (See FIG. 6: a hollow structure of 22 is a grid-like hollow structure, or a strip-like hollow structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Wen) a hollow structure is a grid-like hollow structure, or a strip-like hollow structure (adopting the hollow structure in the mode frame, as taught by Noguchi). Doing so would prevent warpage or deformation of the mode frame and maintain a uniform interval between the force sensing structures (See Noguchi, paragraph [0064]).

Regarding Claim 6, Wen in view of Noguchi teaches all of the elements of the claimed invention, as stated above. Furthermore, Noguchi teaches:
The display module according to claim 5, wherein a proportion of the hollow structure per unit area at a center of the display area is less than the proportion of the hollow structure per unit area on an edge of the display area (See FIG. 6: at a center of the display area there is one hollow structure, whereas at an edge (e.g., at an upper edge) of the display area, there are three hollow structures in that same unit area).
In addition, the same motivation is used as the rejection for claim 5.

Regarding Claim 7, Wen does not explicitly teach:
	The display module according to claim 1, wherein a thickness of the second portion is less than or equal to 0.1mm.
(Noguchi, Abstract), Noguchi teaches:
A second portion of a mode frame (22) (See annotated FIG. 3 below: “B” is a second portion of 22), wherein a thickness (T1) of the second portion is less than or equal to 0.1mm (See paragraph [0040], last three lines).

    PNG
    media_image2.png
    472
    779
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Wen) a thickness of the second portion is less than or equal to 0.1mm (adopting the structure in the mode frame, as taught by Noguchi). Doing so would prevent warpage or deformation of the mode frame and maintain a uniform interval between the force sensing structures (See Noguchi, paragraph [0064]).

Regarding Claim 12, Wen does not explicitly teach:
The display module according to claim 1, wherein the metal frame is grounded.
However, in the same field of endeavor, display devices with force sensing (Noguchi, Abstract), Noguchi teaches:
(22) is grounded (See FIG. 2) (See paragraph [0038], lines 11-13).
Wen contained a device which differed from the claimed device by the substitution of a metal frame that is not explicitly grounded. Noguchi teaches the substituted element of a grounded metal frame. Their functions were known in the art to act as a force sensing electrode (See Wen, paragraph [0110]; See Noguchi, paragraph [0038], lines 11-13). The metal frame taught by Wen could have been substituted with the metal frame being grounded taught by Noguchi and the results would have been predictable and resulted in using the metal frame as a ground electrode for the purpose of force sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Ryu et al. (US 20190196641 A1), hereinafter Ryu.

Regarding Claim 8, Wen does not explicitly teach:
The display module according to claim 1, wherein the support structure comprises at least one support body independent of each other located between the force sensing layer and the bottom side of the metal frame.
However, in the same field of endeavor, display devices with force sensing (Ryu, Abstract), Ryu teaches:
A support structure comprises at least one support body independent of each other (See FIG. 8B: 332c which is included in support structure 331, 332 in FIG. 5B. The Examiner is interpreting the portions of 332c between the holes as being at least one support body that are independent of each other) located between a force sensing layer and a bottom side of a metal frame (See FIG. 5B: 332 is located between the force sensing layer 341 and the bottom side of the metal frame 104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Wen) so the support structure comprises at least one support body independent of each other located between the force sensing layer and the bottom side of the metal frame (as taught by Ryu). Doing so would allow for the forces sensing layer to separately sense pressure touch inputs (See Ryu, paragraphs [0156] and [0163]).

Claim 9, Wen in view of Ryu teaches all of the elements of the claimed invention, as stated above. Furthermore, Ryu teaches:
The display module according to claim 8, wherein a number of support bodies per unit area at a center of the display area is more than a number of support bodies per unit area on an edge of the display area (See annotated FIG. 8B below: a number of support bodies (4 support bodies) per unit area at a center of the display area (area A) is more than a number of support bodies per unit area on an edge of the display area (2 support bodies) per unit area on an edge of the display area (area B)).
In addition, the same motivation is used as the rejection for claim 8.

    PNG
    media_image3.png
    623
    582
    media_image3.png
    Greyscale


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Suzuki et al. (US 20180032198 A1), hereinafter Suzuki.

Regarding Claim 13, Wen teaches:
(See paragraph [0107]), and the force sensing layer is located on a side of the liquid crystal display screen facing the support structure (See FIG. 11: 3 is on a side of 22 facing the support structure 231 and 50).
Wen does not explicitly teach:
a backlight module located on a backside of the liquid crystal display screen, and the force sensing layer is located on a side of the backlight module facing the support structure.
However, in the same field of endeavor, force detection apparatus (Suzuki, paragraph [0002]), Suzuki teaches:
	A display panel (FIG. 14: 10) comprises a liquid crystal display screen (See paragraph [0068]), and a backlight module (BL) located on a backside of the liquid crystal display screen (See FIG. 14: BL located on a backside of 10), and a force sensing layer (SUS) (See paragraph [0197]) is located on a side of the backlight module facing a support structure (CA) (See FIG. 14: SUS is located on a side of BL facing CA).
Wen contained a device which differed from the claimed device by the substitution of the display panel comprising a liquid crystal display screen, instead of a liquid crystal display screen and a backlight module. Suzuki teaches the substituted element of a liquid crystal display screen and a backlight module. Their functions were known in the art to provide displays with forces sensing. The liquid crystal display screen taught by Wen could have been substituted with the display screen and backlight module taught by Suzuki and the results would have been predictable and resulted in the display module using a liquid crystal display with a backlight to display images.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, Wen in view of Suzuki teaches all of the elements of the claimed invention, as stated above. Furthermore, Suzuki teaches:
	The display module according to claim 13, wherein the backlight module (BL) comprises a reflecting sheet (RS), a light-guiding plate (LG), and an optical film material (DI) stacked on each other (See Suzuki, FIG. 15 and paragraph [0175]), and the force sensing layer is located on a side of the reflecting sheet facing the support (See Suzuki, FIG. 14: SUS is located on a side of the backlight BL, and therefore on a side of reflecting sheet RS included in the backlight, shown in FIG. 15, facing the support structure CA).
	In addition, the same motivation is used as the rejection for claim 13.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are moot on the grounds of new rejections and not persuasive in part.
	Applicant argues (Remarks, pages 7-10) that Ryu does not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Ryu is no longer relied upon in the rejections of the independent claims, and Wen has been introduced as the primary reference to reject these claims.
	Applicant argues (Remarks, pages 10-11) that Ryu do not teach the limitations of dependent claim 9. The Examiner respectfully disagrees. Specifically, the Examiner provides an updated specific mapping to specific unit areas in Ryu, which teach the limitations of dependent claim 9, as amended.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692